Title: To Benjamin Franklin from Henry Hugh Fergusson, [26 December? 1776]
From: Fergusson, Henry Hugh
To: Franklin, Benjamin


[December 26?, 1776]
An Express arrived last night to Lord Stormont with an account of a defeat of the americans, the English said to have lost 200 men, to have taken 74 pieces of Cannon and at the time the news came off a party of the Americans consisting of 1400 said to be surrounded in fort Washington.
H. Fergusson
The affair said to have happened the 24 octor.
 
Addressed: Doctor Franklin
Notation: Ferguson
